Order entered December 5, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01658-CV

                             SULMA GONZALES, Appellant

                                            V.

          THE DALLAS COUNTY APPRAISAL DISTRICT, ET AL., Appellees

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-09665

                                         ORDER
       We GRANT appellant’s December 2, 2014 motion for an extension of time to file a reply

brief. Appellant shall file a reply brief by DECEMBER 22, 2014.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE